NOTICE OF ALLOWANCE
Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 14/668,390 (“instant application”). Examiners find the actual filing date of the instant application is March 25, 2015. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 7,538,843, (“‘843 Patent”) issued May 26, 2009 and filed on May 10, 2006 as U.S. Application No. 11/431,376 (“376 Application”), titled “LIQUID CRYSTAL DISPLAY AND METHOD OF FABRICATING THE SAME HAVING PARTICULAR DATA SIGNAL TRANSMISSION LINES”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘843 Patent.
4.	Examiners find three reissues of the ‘843 Patent.
The first is US RE43,701 filed Jan. 20, 2011 as U.S. App. No. 13/010,574 and issued Oct. 2, 2012 (hereafter “R1”).
The second is US RE43,684 filed Jan. 20, 2011 as U.S. App. No. 13/010,603 and issued Sep. 25, 2012 (hereafter “R2”).
The third is US RE45,495 filed on Aug. 16, 2012 as U.S. App. No. 13/587,350 and issued Apr. 28, 2015 (hereafter “R3”).
	Examiners find R3 is a division of R2. Examiners find this application is claiming continuity to R3.

6.	The ‘843 Patent issued with claims 1-20 (“Patented Claims”). In the amendment filed March 8, 2021 ("MARCH 2021 CLAIM AMENDMENTS"), patented claims 1-20 and new claim 22 are cancelled. Thus, claims 21 and 23-30 are pending and grouped as follows:
claim 21 and 25-26;
claim 23;
claim 24;
claim 27-30.

Priority Claims
7.	Examiners find the instant application is a reissue of the ‘843 Patent filed as the ‘376 Application on May 10, 2006.
8.	Examiners find the instant application claims foreign priority to KR 10-2005-0084740 filed Sep. 12, 2005.
9.	Because the instant application is a reissue of the ‘843 Patent, the presumed effective U.S. filing date of the instant application is May 10, 2006.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed March 8, 2021
--Amendment to the Specification--
11.	The amendment to the specification filed March 8, 2021 has been entered.
--Defective Declaration--
12.	The substitute statement in lieu of an oath or declaration for reissue patent application filed March 8, 2021 (“the MARCH 2021 DECLARATION”) has overcome the rejection for a defective declaration.
EXAMINER’S AMENDMENT
13.	This examiner’s amendment is merely to clarify the claim amendment marking issue presented by the cancellation of claim 22 in the MARCH 2021 CLAIM AMENDMENTS. Specifically, the cancellation of claim 22 should not be underlined. 
The application has been amended as follows:
Claim 22 is cancelled.
Allowable Subject Matter
14.	Claims 21 and 23-30 are allowed.
As to claims 21 and 25-26, the prior art does not disclose or make obvious “the first arrangement is defined by polarities of two adjacent polarity signals consecutively repeated as a unit, without any intervening polarity, repeated as a minimum repeating unit in a first direction, and the second arrangement is defined by polarities of four  adjacent polarity signals consecutively, without any intervening polarity, repeated as a minimum repeating unit in the first direction” in combination with other limitations of the claim.
claim 23, the prior art does not disclose or make obvious “the first arrangement is defined by polarities of four adjacent polarity signals consecutively repeated as a unit in the first direction, wherein the second arrangement is defined by polarities of eight adjacent polarity signals consecutively repeated as a unit in the first direction, wherein the first arrangement comprises an arrangement of (+)(-)(+)(-)(+)(-)(+)(-) polarity signals and the second arrangement comprises an arrangement of (+)(-)(+)(-)(-)(+)(-)(+) polarity signals” in combination with other limitations of the claim.
As to claim 24, the prior art does not disclose or make obvious “the first arrangement is defined by polarities of four adjacent polarity signals consecutively repeated as a unit in the first direction, wherein the second arrangement is defined by polarities of eight adjacent polarity signals consecutively repeated as a unit in the first direction, wherein the first arrangement comprises an arrangement of (-)(+)(-)(+)(-)(+)(-)(+) polarity signals and the second arrangement comprises an arrangement of (-)(+)(-)(+)(+)(-)(+)(-) polarity signals” in combination with other limitations of the claim.
As to claims 27-30, the prior art does not disclose or make obvious “wherein the first arrangement is defined by polarities of two or four adjacent polarity signals consecutively repeated as a unit…wherein a polarity of the polarity signals applied to two of same-colored sub-pixels adjacent from each other in the first direction, and wherein a polarity of the polarity signals applied to two of same-colored subpixels adjacent from each other in a second direction are opposite from each other” in combination with the other limitations of the claim.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992